department of the treasury internal_revenue_service washington d c fep v1 20g ter rae tax_exempt_and_government_entities_division index no xxxxxxxxkxk xxxxkxkxxkx xxxxxkkxkxkk xxxxxxkxxkx legend taxpayer a hie individual_retirement_account account ek he hk kk ek ek kek kek re kik kak ira x company m amountn amounto amountp amountq amountr amounts amountt amountu amountv amount w pa page dear ek this is in response to a letter dated date and supplemented with correspondence dated date date date date and date submitted by your authorized representative for a ruling concerning the waiver of the 60-day rollover requirement as permitted by internal_revenue_code the code sec_408 your authorized representative submitted the following facts and representations in date taxpayer a began a series of substantially equal withdrawals from ira x which were designed to comply with code sec_72 iv the payments were computed based upon the date balance of amount n using the fixed annuitization method based upon age an interest rate of and the up- mortality_table an annual withdrawal of amount o was computed from date through date taxpayer a withdrew monthly payments of amount p from ira x as of date taxpayer a’s ira x account balance had decreased to amount q taxpayer a realized that if she continued to make withdrawals at the same annual rate her retirement account would become depleted and she would not have sufficient funds for her retirement taxpayer a changed the monthly withdrawal to amount r per month from date through date at the end of date taxpayer a had withdrawn amount s in date the irs issued revrul_2002_62 which in part addressed the issue of taxpayers who had seen a decline in their account balances while taking withdrawals under code sec_72 revrul_2002_62 in part allows taxpayers who have computed withdrawals under code sec_72 utilizing either the fixed amortization or the fixed annuitization method a one time election to switch the computation to the required_minimum_distribution method the required_minimum_distribution method requires an annual computation based upon the current market_value on a valuation_date and the life expectancy of the taxpayer using the required_minimum_distribution method taxpayer a determined that based upon the date ira x account balance of amount q_and_a single life expectancy factor of which was based upon taxpayer a’s attained age of in taxpayer a’s required_minimum_distribution for would equal amount t as of the date of the issuance of revrul_2002_62 taxpayer a had already received amount s from ira x uncertain as to the effect of stopping distributions from ira x subsequent to the issuance of revrul_2002_62 and to avoid the possible retroactive imposition of the ten percent additional tax on all prior distributions from ira x taxpayer a withdrew amount u from ira x in date thus making taxpayer a’s total_distribution from ira x for amount o the amount originally calculated using the fixed a page annuitization method on date taxpayer a returned amount v to ira x the returned funds were intended to be a rollover resulting in a net distribution from ira x for calendar_year of amount t the amount determined under the required_minimum_distribution method based on the foregoing facts and representations the following ruling has been requested that amount v which was returned to ira x on date is a valid rollover_contribution under code sec_408 despite the fact that amount w of such amount v was returned to ira x more than sixty days after the date the amounts were distributed from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred as previously mentioned in date the service issued revrul_2002_62 which allowed taxpayers who began distributions in a year using the fixed annuitization method or fixed amortization_method a one time opportunity to switch to the required_minimum_distribution method to determine payment for the year of the switch and all subsequent years without the change in the method being treated as a modification within the meaning of code sec_72 once this switch is made the required_minimum_distribution method must be followed in all subsequent years any subsequent change will be a modification for purposes of code sec_72 the required_minimum_distribution method requires that the annual payment for each year is determined by dividing the account balance for that year by the number from the chosen life expectancy table for that year under the required_minimum_distribution method the account balance the number from the chosen life expectancy table and the resulting annual payments are redetermined for each year when this method is chosen it is not considered a modification in the series of substantially_equal_periodic_payments even if the amount of payments change from year to year provided there is not a change to another method of determining the payments in this case and based on the information submitted taxpayer a subsequent to date and pursuant to the guidance contained in revrul_2002_62 attempted to switch to the required_minimum_distribution method to determine the payments from ira x for calendar_year and for all subsequent years however by the time taxpayer a attempted to switch to this method distributions from ira x had been made in an amount that exceeded the amount determined under the required_minimum_distribution method further uncertain as to the effect of stopping distributions from ira x in date and to avoid the possible retroactive imposition of the ten percent additional tax on all distributions from ira x taxpayer a in date ws page requested that an amount equal to amount u be distributed to her from ira x thus the total amount distributed from ira x in calendar_year was amount o which is the amount as originally calculated under the fixed annuitization method taxpayer a redeposited amount v back into ira x on date an amount that represents the difference between the annual amount calculated under the fixed annuitization method and the required_minimum_distribution method the information presented indicates that amount w of the amount redeposited amount v into ira x was outside the requisite 60-day rollover period the continuation of fixed payments from ira x under the fixed annuitization method based on the facts in this case would result in the premature depletion of taxpayer a’s ira x deeming the redeposit of amount v as a rollover under code sec_408 would ensure that the stream of payments calculated using the required_minimum_distribution method would guarantee taxpayer a retirement income over her life expectancy therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount v from ira x and deems amount v which was redeposited back into ira x on date as a valid rollover_contribution within the meaning of code sec_408 this ruling assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact se t ep ra t2 at ak sincerely signed joyce e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437 cc
